Appeal by defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered April 24, 1980, adjudicating him a youthful offender, upon a jury verdict finding him guilty of robbery in the third degree and criminal possession of stolen property in the second degree, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. The case is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to GPL 160.50. The fines, if paid, are ordered remitted. The People failed to establish beyond a reasonable doubt the element of intent. This precise issue was dealt with in an earlier appeal by one of appellant’s codefendants. (See People v Jones, 89 AD2d 876.) In the case at bar, the fact that this appellant is a cousin of the actual robber, and was the driver of the car occupied by the perpetrator, does not in any way provide additional evidence of guilt. Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.